Citation Nr: 0812680	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-37 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied service connection claim for bipolar 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1979 to September 
1982, and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.      

The Board remanded this matter for further development in 
September 2006.  
 

FINDINGS OF FACT

1.	The Board denied the veteran's service connection claim 
for an acquired psychiatric disorder, to include bipolar 
affective disorder, and alcohol dependence, in an unappealed 
March 1995 decision that became final.  

2.	In January 2003, the veteran filed a claim to reopen his 
service connection claim for bipolar disorder.        

3.	In the August 2003 rating decision currently on appeal, 
the RO denied the veteran's claim to reopen his service 
connection claim for bipolar disorder.  

4.	The veteran has not submitted new and material evidence 
that would warrant a reopening of his service connection 
claim for bipolar disorder.    


CONCLUSIONS OF LAW

1.	A December 1995 Board decision that denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include bipolar affective disorder, and alcohol 
dependence, is final.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 
20.1100 (2007).   

2.	New and material evidence has not been submitted to reopen 
the claim of service connection for bipolar disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).     

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bipolar 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2003, September 2006, and December 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the elements that comprise his claim, and of 
the evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App 1 (2006).  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain for the veteran (the Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  And VA provided 
notification to the veteran prior to the initial adjudication 
of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran of disability evaluations and 
effective dates for the award of VA benefits until September 
2006.  See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's service connection claim here.  No 
disability rating or effective date will be assigned here.  
As such, the veteran has not been prejudiced by the late 
notice on such matters.  Moreover, following full and proper 
notice, the RO readjudicated the veteran's claim in a 
December 2007 supplemental statement of the case.  See 
Mayfield, supra.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before one or more hearings to support 
his contentions.  

The Board notes that the RO did not provide compensation 
medical examination and opinion for the claim to reopen here.  
But the Board finds this proper.  In a claim to reopen a 
previously denied claim, it is the veteran's responsibility 
to generate new and material evidence that would warrant a 
reopening of the claim.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. 
Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and 
finding that, "without the introduction of new and material 
evidence, VA is not required to provide a medical examination 
or opinion").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Claim to Reopen

The veteran has been diagnosed with bipolar disorder.  He 
contends that this disorder relates to service.  The RO 
originally denied the veteran's service connection claim for 
a psychiatric disorder in a February 1992 rating decision.  
The veteran appealed this decision to the Board, which, in a 
March 1995 decision, denied the veteran's claim.  

In its decision, the Board noted that the evidence indicated 
that the veteran had a psychiatric disorder as a child prior 
to his first period of active service between October 1979 
and September 1982.  The Board also noted that the evidence 
indicated that the veteran was treated for a psychiatric 
disorder prior to his second period of active service between 
January and March 1991.  Ultimately, the Board found service 
connection unwarranted because the evidence did not indicate 
that service aggravated the veteran's psychiatric disorder, 
to include bipolar disorder.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  The veteran did not appeal that decision.  
Thus, the Board's March 1995 decision became final.  See 38 
U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2007).   

The veteran filed a claim to reopen his service connection 
claim in January 2003.  In the August 2003 rating decision on 
appeal, the RO denied his claim.  For the reasons set forth 
below, the Board agrees with that decision.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final March 1995 Board decision 
that denied the veteran's service connection claim for a 
psychiatric disorder.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303(a), 3.306(b).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, the Board denied the veteran's service connection 
claim for an acquired psychiatric disorder, to include 
bipolar affective disorder, and alcohol dependence in a March 
1995 decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the March 1995 
Board decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the March 1995 Board 
Decision 

The relevant evidence of record in March 1995 consisted of 
statements from the veteran; service medical records 
including the veteran's September 1979 enlistment report of 
medical history indicating depression or excessive worry, and 
nervous trouble, an August 1986 report of medical examination 
which found the veteran's psychiatric state to be normal, an 
October 1990 report of medical examination which found the 
veteran's psychiatric state to be normal, an October 1990 
report of medical history in which the veteran indicated 
treatment for a mental disorder as a result of trauma related 
to his civilian employment, a March 1991 report of medical 
history in which the veteran indicated treatment for bipolar 
disorder from October 1990, a March 1991 inpatient treatment 
report, pertaining to treatment between February and March 
1991, which notes treatment for bipolar disorder, a March 
1991 separation report of medical examination noting "manic-
depressive-bipolar", and an April 1991 report of medical 
examination, conducted for the purpose of "Result of 
Disease", which notes "Bipolar disorder, manic episode, in 
partial remission".

The evidence considered in the March 1995 Board decision also 
includes private medical records dated in 1972, which reflect 
pediatric treatment for a psychiatric disorder; June and July 
1990 private records showing that the veteran underwent 
treatment for alcohol abuse; private medical records dated 
from October 1988 showing treatment for a psychiatric 
disorder; records from the Social Security Administration 
(SSA) and a March 1991 letter from the SSA finding 
entitlement to disability payments; an April 1991 Medical 
Evaluation Board report finding that the veteran's manic 
depressive disorder dated back to a childhood psychiatric 
disorder, and finding that the veteran's disorder 
disqualified him from active service; and VA treatment 
records dated between May 1991 and November 1993.  

In sum, the evidence in March 1995 demonstrated that the 
veteran had a psychiatric disorder, to include bipolar 
disorder.  But the Board found that none of this evidence 
indicated that service either caused or aggravated this 
disorder.  See 38 C.F.R. §§ 3.303, 3.306.  As such, the Board 
denied the veteran's service connection claim.  Again, that 
March 1995 decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

	Evidence Received Since the March 1995 Final Board 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final March 1995 Board decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran; additional records from the SSA 
showing treatment for bipolar disorder; and additional 
private treatment records, dated until as recent as August 
2006, showing treatment for bipolar disorder.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the March 1995 
final rating decision.  But the Board finds that none of this 
new evidence is material.  None of the evidence relates to 
the central unestablished facts necessary to substantiate the 
veteran's service connection claim here - that the veteran 
aggravated a preservice psychiatric disorder during his time 
in service, or that such an incurrence or aggravation is 
medically related to his current bipolar disorder.  The new 
evidence merely shows what was known in March 1995 - that the 
veteran had a psychiatric disorder prior to service, and has 
a psychiatric disorder currently.  See 38 C.F.R. § 3.303.  
See also 38 C.F.R. § 3.156(a), and Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  The record therefore continues to lack 
new and material evidence.  

In reviewing this matter, the Board notes the veteran's 
concern, expressed in several statements in the record, that 
records reflecting treatment by a Dr. L. be included in the 
claims file.  As indicated by the veteran's representative in 
the March 2008 brief, these records have been included in the 
claims file since February of 1994, when VA received VA 
medical records showing treatment of the veteran by an E. L., 
M.D., from September 1991 to July 1993.

Accordingly, the claim to reopen the service connection claim 
for bipolar disorder is denied.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the veteran's statements 
here.  While these statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

New and material evidence to reopen the veteran's service 
connection claim for bipolar disorder has not been received, 
and the appeal as to this issue is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


